                Case 2:21-cr-00040-JLR Document 20 Filed 04/01/21 Page 1 of 2




 1                                                           THE HONORABLE JAMES L. ROBART
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6
     UNITED STATES OF AMERICA,                           )   No. CR21-040-JLR
 7                                                       )
                      Plaintiff,                         )
 8                                                       )   ORDER GRANTING UNOPPOSED
                 v.                                      )   MOTION TO CONTINUE TRIAL
 9                                                       )   AND PRETRIAL MOTIONS DATES
     DEION KURTIS FRYBERG,                               )
10                                                       )
                      Defendant.                         )
11                                                       )
12           THE COURT has considered the unopposed motion to continue the trial date

13   and pretrial motions deadline and finds that:

14           (a) taking into account the exercise of due diligence, a failure to grant a

15   continuance in this case would deny counsel for the defendant the reasonable time

16   necessary for effective preparation due to counsel’s need for more time to review the

17   evidence, consider possible defenses, and gather evidence material to the defense, as set

18   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

19           (b) a failure to grant such a continuance in this proceeding would likely result in

20   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

21           (c) the additional time requested is a reasonable period of delay, as the defendant

22   has requested more time to prepare for trial, to investigate the matter, to gather evidence

23   material to the defense, and to consider possible defenses; and

24           (d) the ends of justice will best be served by a continuance, and the ends of

25   justice outweigh the best interests of the public and the defendant in any speedier trial,

26   as set forth in 18 U.S.C. § 3161(h)(7)(A); and

                                                                       FEDERAL PUBLIC DEFENDER
      ORDER TO CONTINUE TRIAL AND                                         1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DUE DATE                                             Seattle, Washington 98101
      (United States v. Fryberg, No. CR21-040-RSL) - 1                                 (206) 553-1100
                Case 2:21-cr-00040-JLR Document 20 Filed 04/01/21 Page 2 of 2




 1           (e) the additional time requested between the current trial date of May 10, 2021
 2   and the new trial date is necessary to provide counsel for the defendant the reasonable
 3   time necessary to prepare for trial, considering counsel’s schedule and all of the facts
 4   set forth above; and
 5           (f) the period of delay from the date of this order to the new trial date is
 6   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
 7           IT IS THEREFORE ORDERED that the trial date in this matter shall be
 8   continued to October 4, 2021, and that pretrial motions shall be filed no later than
 9   August 26, 2021.
10           DONE this 1st day of April, 2021.
11
12
13
                                                          A
                                                         _________________________________
                                                         JAMES L. ROBART
                                                         UNITED STATES DISTRICT JUDGE
14
15   Presented by:

16   s/ Sara Brin
     Assistant Federal Public Defender
17   Attorney for Deion Fryberg
18
19
20
21
22
23
24
25
26

                                                                       FEDERAL PUBLIC DEFENDER
      ORDER TO CONTINUE TRIAL AND                                         1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DUE DATE                                             Seattle, Washington 98101
      (United States v. Fryberg, No. CR21-040-RSL) - 2                                 (206) 553-1100
